DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-15, drawn to a curable epoxy resin composition, classified in C08G59/38, .
II. Claims 19-20, drawn to a liquid resin infusion (LRI) manufacturing method, classified in B29C 70/48.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a method comprising injecting the curable epoxy resin composition into a crack in a metal article, or comprising encapsulating a semiconductor with the curable epoxy resin composition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate classification, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention, such as searching different classes/subclasses or employing different search queries because the inventions are independent and distinct from each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thi D. Dang on 11/14/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recite the limitation “naphthalene-based epoxy” in lines 1-2, which is indefinite because it is unclear if it refers to “a naphthalene-based epoxy” that is recited in claim 13, line 7, or a further naphthalene-based epoxy. For further examination of the claims, this limitation is interpreted as “the naphthalene-based epoxy”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US 4,684,678, cited in IDS).
Regarding claim 13, Schultz teaches a thermally curable epoxy resin composition (2:58-59; 3:4) comprising at least one aromatic polyepoxide (3:4-5) that is a polyglycidyl ether of a polyhydric phenol or an N-glycidylaminobenzene (4:55-58), wherein the polyglycidyl ether is 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene (5:8-10), wherein the N-glycidylaminobenzene is the di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine (5:11-16), which reads on a curable epoxy resin composition, comprising (A) one or more polyepoxide, one of which is diglycidyl ether of bis(hydroxyphenyl)fluorene represented by Formula IV, and/or the other polyepoxide is a naphthalene-based epoxy having at least one naphthalene ring in its formula. Schultz teaches that the epoxy resin composition further comprises (3:4) at least one 9,9-bis(aminophenyl)fluorene curing agent (3:6-7) that is optionally 9,9-bis(4-aminophenyl)fluorene (6:50-52; 8:39-41; 15:34, 52; 17:24, 58; 18:17-18, 35-36), which reads on the curable epoxy resin composition further comprising (B) an aromatic amine curing agent that is optionally 9,9-bis(4-aminphenyl)fluorene. Schultz teaches that the composition optionally further comprises an adjuvant (11:7-8) that is a rubber heterophase (11:23-25) that is core shell rubber particle (11:25-28), which optionally reads on the curable epoxy resin composition further comprising (C) core-shell rubber particles as claimed.
Schultz does not each a specific embodiment of the curable epoxy resin composition comprising (A) only two polyepoxides, one of which is diglycidyl ether of bis(hydroxyphenyl)fluorene represented by Formula IV, and the other polyepoxide is a naphthalene-based epoxy having at least one naphthalene ring in its formula. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Schultz’s 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene and Schultz’s di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine as Schultz’s at least one aromatic polyepoxide, which would read on the curable epoxy resin composition comprising (A) only two polyepoxides, one of which is diglycidyl ether of bis(hydroxyphenyl)fluorene represented by Formula IV, and the other polyepoxide is a naphthalene-based epoxy having at least one naphthalene ring in its formula as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Schultz’s at least one aromatic polyepoxide that is suitable for Schultz’s thermally curable epoxy resin composition because Schultz teaches that the thermally curable epoxy resin composition (2:58-59; 3:4) comprises at least one aromatic polyepoxide (3:4-5) that is a polyglycidyl ether of a polyhydric phenol or an N-glycidylaminobenzene (4:55-58), wherein the polyglycidyl ether is 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene (5:8-10), wherein the N-glycidylaminobenzene is the di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine (5:11-16).
Schultz does not teach a specific embodiment of the curable epoxy resin composition further comprising (B) an aromatic amine curing agent selected from 9,9-bis(3-chloro-4-aminophenyl)fluorene (CAF) and 9,9-bis(4-aminphenyl)fluorene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Schultz’s 9,9-bis(4-aminophenyl)fluorene as Schultz’s at least one 9,9-bis(aminophenyl)fluorene curing agent, which would read on the curable epoxy resin composition further comprising (B) an aromatic amine curing agent that is 9,9-bis(4-aminphenyl)fluorene as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Schultz’s at least one 9,9-bis(aminophenyl)fluorene curing agent that is suitable for Schultz’s epoxy resin composition because Schultz teaches that the epoxy resin composition comprises (3:4) at least one 9,9-bis(aminophenyl)fluorene curing agent (3:6-7) that is optionally 9,9-bis(4-aminophenyl)fluorene (6:50-52; 8:39-41; 15:34, 52; 17:24, 58; 18:17-18, 35-36).
Schultz does not teach a specific embodiment of the curable epoxy resin composition further comprising (C) core-shell rubber particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Schultz’s adjuvant that is a rubber heterophase that is core shell rubber particle to modify Schultz’s composition, which would read on the curable epoxy resin composition further comprising (C) core-shell rubber particles as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing reinforcement to Schultz’s composition, which would have been beneficial for modifying mechanical properties of Schultz’s composition because Schultz teaches that the composition optionally further comprises an adjuvant to alter the characteristics of the cured composition (11:7-8), that a particularly desirable adjuvant is a rubber heterophase that is introduced into the epoxy resin composition (11:23-25), and that the rubbery heterophase can be introduced as core shell rubber particle (11:25-28).
Regarding claim 15, Schultz teaches that the thermally curable epoxy resin composition (2:58-59; 3:4) comprises at least one aromatic polyepoxide (3:4-5) that is a polyglycidyl ether of a polyhydric phenol or an N-glycidylaminobenzene (4:55-58), wherein the polyglycidyl ether is 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene (5:8-10), wherein the N-glycidylaminobenzene is the di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine (5:11-16), that the epoxy resin composition further comprises (3:4) at least one 9,9-bis(aminophenyl)fluorene curing agent sufficient to provide in the range of 0.1 to 1.1 amino groups per epoxy group present in the aromatic polyepoxide (3:6-9) that is optionally 9,9-bis(4-aminophenyl)fluorene (6:50-52; 8:39-41; 15:34, 52; 17:24, 58; 18:17-18, 35-36), that the composition optionally further comprises an adjuvant (11:7-8) that is a rubber heterophase (11:23-25) that is core shell rubber particle (11:25-28), and that amounts of up to about 200 parts of adjuvant per 100 parts of epoxy resin compositions can be used (11:20-22), which reads on wherein naphthalene-based epoxy is present in an amount greater than or equal to 0% and less than 100% by weight based on the total weight of the composition.
Schultz does not teach a specific embodiment wherein naphthalene-based epoxy is present in an amount greater than 0% and up to 30% by weight based on the total weight of the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Schultz’s 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene and Schultz’s di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine as Schultz’s at least one aromatic polyepoxide, and to optimize the amount of Schultz’s di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine in Schultz’s thermally curable epoxy resin composition to be greater than 0% and up to 30% by weight based on the total weight of Schultz’s thermally curable epoxy resin composition, which would read on wherein naphthalene-based epoxy is present in an amount greater than 0% and up to 30% by weight based on the total weight of the composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Schultz’s at least one aromatic polyepoxide that is suitable for Schultz’s thermally curable epoxy resin composition because Schultz teaches that the thermally curable epoxy resin composition (2:58-59; 3:4) comprises at least one aromatic polyepoxide (3:4-5) that is a polyglycidyl ether of a polyhydric phenol or an N-glycidylaminobenzene (4:55-58), wherein the polyglycidyl ether is 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene (5:8-10), wherein the N-glycidylaminobenzene is the di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine (5:11-16). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the curability of Schultz’s di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine because Schultz teaches that the epoxy resin composition comprises (3:4) at least one 9,9-bis(aminophenyl)fluorene curing agent sufficient to provide in the range of 0.1 to 1.1 amino groups per epoxy group present in the aromatic polyepoxide (3:6-9) that is optionally 9,9-bis(4-aminophenyl)fluorene (6:50-52; 8:39-41; 15:34, 52; 17:24, 58; 18:17-18, 35-36), that amounts of up to about 200 parts of adjuvant per 100 parts of epoxy resin compositions can be used (11:20-22), and that the thermally curable epoxy resin composition (2:58-59; 3:4) comprises at least one aromatic polyepoxide (3:4-5) that is a polyglycidyl ether of a polyhydric phenol or an N-glycidylaminobenzene (4:55-58), wherein the polyglycidyl ether is 9,9-bis[4-(2,3-epoxypropoxy)phenyl]fluorene (5:8-10), wherein the N-glycidylaminobenzene is the di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine (5:11-16), which means that the amount of Schultz’s di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine in Schultz’s thermally curable epoxy resin composition in % by weight based on the total weight of Schultz’s thermally curable epoxy resin composition would have affected the curability of Schultz’s di or polyglycidyl derivative of naphthylenamine or naphthylene diamine, or N,N-diglycidylnaphthalenamine.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaoka et al. (JP 2000-344870 A, machine translation in English used for citation).
Regarding claims 13-14, Sawaoka teaches an epoxy resin composition comprising [0015, 0022] an epoxy resin [0022] that is a 2 functional glycidyl ether [0025] that is diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene or diglycidyl ether of 1,6-dihydroxynaphthalene [0026], wherein the epoxy resins may be used alone or in combination of 2 or more [0033], which reads on a curable epoxy resin composition, comprising (A) one or more polyepoxide, one of which is diglycidyl ether of bis(hydroxyphenyl)fluorene represented by Formula IV, and/or the other polyepoxide is a naphthalene-based epoxy having at least one naphthalene ring in its formula, wherein naphthalene-based epoxy is diglycidyl ether of 1,6-dihydroxy naphthalene. Sawaoka teaches that the epoxy resin composition further comprises [0015, 0022] an aromatic polyamine [0022] that is a curing agent for an epoxy resin [0036] and that is optionally 9,9-bis(4-aminophenyl)fluorene [0039], which reads on the curable epoxy resin composition further comprising (B) an aromatic amine curing agent that is optionally 9,9-bis(4-aminphenyl)fluorene. Sawaoka teaches that the composition optionally further comprises organic particles [0116, 0122] that are rubber particles [0122] that are core-shell rubber particles [0123], which optionally reads on the curable epoxy resin composition further comprising (C) core-shell rubber particles as claimed.
Sawaoka does not each a specific embodiment of the curable epoxy resin composition comprising (A) only two polyepoxides, one of which is diglycidyl ether of bis(hydroxyphenyl)fluorene represented by Formula IV, and the other polyepoxide is a naphthalene-based epoxy having at least one naphthalene ring in its formula, wherein naphthalene-based epoxy is diglycidyl ether of 1,6-dihydroxy naphthalene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sawaoka’s diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene and Sawaoka’s diglycidyl ether of 1,6-dihydroxynaphthalene as Sawaoka’s epoxy resin, which would read on the curable epoxy resin composition comprising (A) only two polyepoxides, one of which is diglycidyl ether of bis(hydroxyphenyl)fluorene represented by Formula IV, and the other polyepoxide is a naphthalene-based epoxy having at least one naphthalene ring in its formula as claimed, wherein naphthalene-based epoxy is diglycidyl ether of 1,6-dihydroxy naphthalene as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Sawaoka’s epoxy resin that is suitable for Sawaoka’s epoxy resin composition because Sawaoka teaches that the epoxy resin composition comprises [0015, 0022] an epoxy resin [0022] that is a 2 functional glycidyl ether [0025] that is diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene or diglycidyl ether of 1,6-dihydroxynaphthalene [0026], and that the epoxy resins may be used alone or in combination of 2 or more [0033].
Sawaoka does not teach a specific embodiment of the curable epoxy resin composition further comprising (B) an aromatic amine curing agent selected from 9,9-bis(3-chloro-4-aminophenyl)fluorene (CAF) and 9,9-bis(4-aminphenyl)fluorene. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Sawaoka’s 9,9-bis(4-aminophenyl)fluorene as Sawaoka’s aromatic polyamine, which would read on the curable epoxy resin composition further comprising (B) an aromatic amine curing agent that is 9,9-bis(4-aminphenyl)fluorene as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Sawaoka’s aromatic polyamine that is suitable for Sawaoka’s epoxy resin composition because Sawaoka teaches that the epoxy resin composition comprises [0015, 0022] an aromatic polyamine [0022] that is a curing agent for an epoxy resin [0036] and that is optionally 9,9-bis(4-aminophenyl)fluorene [0039].
Sawaoka does not teach a specific embodiment of the curable epoxy resin composition further comprising (C) core-shell rubber particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Sawaoka’s organic particles that are rubber particles that are core-shell rubber particles to modify Sawaoka’s composition, which would read on the curable epoxy resin composition further comprising (C) core-shell rubber particles as claimed. One of ordinary skill in the art would have been motivated to do so because Sawaoka teaches that the composition optionally further comprises organic particles [0116, 0122] that are rubber particles [0122] that are core-shell rubber particles [0123], that the rubber particles are beneficial for improving the toughness of the matrix resin of the fiber-reinforced composite material and for improving the impact resistance of the fiber-reinforced composite material [0122], and that the rubber particles are beneficial for improving the toughness of the resin and for improving the impact resistance of the fiber-reinforced composite material [0123].
Regarding claim 15, Sawaoka teaches that the epoxy resin composition comprising [0015, 0022] an epoxy resin [0022] that is a 2 functional glycidyl ether [0025] that is diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene or diglycidyl ether of 1,6-dihydroxynaphthalene [0026], wherein the epoxy resins may be used alone or in combination of 2 or more [0033], that the epoxy resin composition further comprises [0015, 0022] an aromatic polyamine [0022] that is a curing agent for an epoxy resin [0036] and that is optionally 9,9-bis(4-aminophenyl)fluorene [0039], that the composition optionally further comprises organic particles [0116, 0122] that are rubber particles [0122] that are core-shell rubber particles [0123], that a further component is blended in an amount of 0.5 to 30 parts by weight per 100 parts by weight of the epoxy resin [0113], that the blending amount of the organic particles is 0.5 to 30 parts by weight per 100 parts by weight of the epoxy resin [0123], and that in examples, the epoxy resin composition comprises 28, 27, 23, 29, 36, 38, or 33 parts by with of the aromatic polyamine per 100 parts by weight of the epoxy resin [0146, 0147, 0148, 0150, 0151, 0153, 0155, 0157, 0159, 0161], which reads on wherein naphthalene-based epoxy is present in an amount greater than or equal to 0% and less than 100% by weight based on the total weight of the composition.
Sawaoka does not teach a specific embodiment wherein naphthalene-based epoxy is present in an amount greater than 0% and up to 30% by weight based on the total weight of the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Sawaoka’s diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene and Sawaoka’s diglycidyl ether of 1,6-dihydroxynaphthalene as Sawaoka’s epoxy resin, and to optimize the amount of Sawaoka’s diglycidyl ether of 1,6-dihydroxynaphthalene in Sawaoka’s epoxy resin composition to be greater than 0% and up to 30% by weight based on the total weight of Sawaoka’s epoxy resin composition, which would read on wherein naphthalene-based epoxy is present in an amount greater than 0% and up to 30% by weight based on the total weight of the composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Sawaoka’s epoxy resin that is suitable for Sawaoka’s epoxy resin composition because Sawaoka teaches that the epoxy resin composition comprises [0015, 0022] an epoxy resin [0022] that is a 2 functional glycidyl ether [0025] that is diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene or diglycidyl ether of 1,6-dihydroxynaphthalene [0026], and that the epoxy resins may be used alone or in combination of 2 or more [0033]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the curability of Sawaoka’s diglycidyl ether of 1,6-dihydroxynaphthalene because Sawaoka teaches that in examples, the epoxy resin composition comprises 28, 27, 23, 29, 36, 38, or 33 parts by with of the aromatic polyamine per 100 parts by weight of the epoxy resin [0146, 0147, 0148, 0150, 0151, 0153, 0155, 0157, 0159, 0161], that a further component is blended in an amount of 0.5 to 30 parts by weight per 100 parts by weight of the epoxy resin [0113], that the blending amount of the organic particles is 0.5 to 30 parts by weight per 100 parts by weight of the epoxy resin [0123], that the aromatic polyamine that is optionally 9,9-bis(4-aminophenyl)fluorene [0039], is a curing agent for an epoxy resin [0036], that the epoxy resin [0022] is a 2 functional glycidyl ether [0025] that is diglycidyl ether of 9,9-bis(4-hydroxyphenyl)fluorene or diglycidyl ether of 1,6-dihydroxynaphthalene [0026], and that the epoxy resins may be used alone or in combination of 2 or more [0033], which means that the amount of Sawaoka’s diglycidyl ether of 1,6-dihydroxynaphthalene in Sawaoka’s epoxy resin composition in % by weight based on the total weight of Sawaoka’s epoxy resin composition would have affected the curability of Sawaoka’s diglycidyl ether of 1,6-dihydroxynaphthalene.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767